Per Curiam.
Respondent was admitted to practice by this Court in 1970 and maintained an office for the practice of law in Broome County.
On June 4, 1999, he ceased to be an attorney by reason of his conviction in Broome County Court, upon his plea of guilty, to one count of grand larceny in the fourth degree, a class E felony, in violation of Penal Law § 155.30, in satisfaction of a multicount indictment alleging submission of Law Guardian vouchers to Broome County Family Court claiming payment *534for in-court services not performed (see, Judiciary Law § 90 [4] [a], [e]). We therefore grant the motion by petitioner, the Committee on Professional Standards, to disbar respondent and strike his name from the roll of attorneys.
Peters, J. P., Yesawich Jr., Spain, Carpinello and Graifeo, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately; and it is further ordered that respondent is commanded to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; and he is forbidden to appear as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rule (22 NYCRR 806.9) regulating the conduct of disbarred attorneys.